Citation Nr: 0017859	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-14 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right great toe bunionectomy with hallux valgus and scars, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 until 
June 1988.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied an evaluation in excess of 10 percent 
for residuals of a right great toe bunionectomy with hallux 
valgus and scars.

FINDINGS OF FACT

1.  The veteran's service-connected bunionectomy residuals 
comprise postoperative hallux valgus and scars which are not 
tender or painful on objective demonstration.

2.  The veteran's service connected right foot disability 
does not markedly interfere with his employment or result in 
frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of right great toe bunionectomy with 
hallux valgus and scars have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(1999); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

2.  An extraschedular disability rating is not warranted for 
the veteran's service-connected residuals of right great toe 
bunionectomy with hallux valgus and scars.  38 C.F.R. § 
3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected residuals of a right great toe bunionectomy 
with hallux valgus scars, currently evaluated as 10 percent 
disabling.  In the interest of clarity, the Board will review 
the law, VA regulations and other authority which may be 
relevant to the claim; describe the factual background of 
this case; and then proceed to analyze the claim and render a 
decision.


Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent, as far as practicably can 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  

Governing regulations, including 38 C.F.R. §§ 4.1, 4.2 and 
4.41 require evaluation of the complete medical history of 
the veteran's condition.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Factual Background

The veteran's service medical records show that he underwent 
a bunionectomy in October 1987. 

A VA examination was conducted in December 1994.  The veteran 
complained of numbness on the right foot between the first 
and second toes and indicated that he began to experience 
this after his surgery.  He reported that his skin was 
sensitive to touch or pressure in the area of the scar 
between the first and second metatarsal bones of the right 
foot since the operation.  He also indicated that his right 
second toe overlapped the first toe.  Physical examination 
revealed that the veteran's gait was normal.  He had no 
difficulty walking on the tips of his toes or on his heels.  
Romberg testing was negative as was straight leg raise 
testing.  

An examination of the right foot revealed no swelling.  A 
three and a half inch scar was present between the first and 
second metatarsal bones and first and second toes.  A one 
inch long well-healed scar was also present on the medial 
aspect of the right joint between the metatarsal and the 
first phalanx of the big toe.  Sensory examination revealed 
the presence of light touch and normal vibration.  Detailed 
pin prick testing revealed  decreased and almost absent 
sensation in the area between the first and second toes.  
Range of motion of the toes was described as normal in 
flexion and extension, without complaints or evidence of 
pain.  The examiner opined that the veteran had normal 
neurological and orthopedic examinations with slight 
abnormalities in the area where sensory was slightly abnormal 
between the first and second toes on the right foot.  It was 
noted that it was possible that the veteran had mild 
degenerative changes in the bones of the right foot.  X-ray 
films revealed mild bilateral hallux valgus deformities, 
greater on the right side than the left, and evidence of 
prior osteotomy within the right first metatarsal head.  

By rating action of January 1995, the RO granted service 
connection for right foot hallux valgus and scar, for which a 
10 percent evaluation was assigned under Diagnostic Codes 
5280-7804.

In June 1997, the veteran filed a claim for an increased 
evaluation, indicating that the pain in his right foot had 
increased considerably.  

A VA examination was conducted in August 1997.  Upon 
examination, the veteran reported that he had become more 
physically active in recent years and indicated that he had 
been playing racquetball and jogging.  He complained of pain 
on the ball of his right great toe after exercising, which 
lasted for about 24 hours.  It was noted that the veteran was 
employed in electronic assembly.  Physical examination 
revealed normal gait and stance.  Hallux valgus of the right 
great toe with a slight overlap of the first and second toes 
was noted.  The examiner identified a 10 mm distal dorsal 
surgical scar between the first and second toes on the right 
without debility and a 4 cm lateral great toe surgical scar 
without debility.  Tenderness over the plantar aspect of the 
distal first metatarsal was noted, without evidence of 
paresthesias or diminished sensation.  Peripheral arterial 
pulsations were normal.  X-ray films revealed hallux valgus 
and metatarsus primus varus alignment with evidence of prior 
bunionectomy.  An impression of hallux valgus, status postop, 
was made by the examiner.    

By rating action of September 1997, the RO denied an 
evaluation in excess of 10 percent for residuals of a right 
great toe bunionectomy with hallux valgus and scar.  This 
appeal followed.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
order to present a well - grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has stated that the symptoms of his 
service-connected foot disability have increased.  The Board 
therefore concludes that the veteran has presented a well - 
grounded claim for an increased rating for his service- 
connected right foot disorder.

Once a claim is determined to be well grounded, the statutory 
duty to assist the veteran in the development of his claim 
attaches.  See 38 U.S.C.A. § 5107(a).  

In his substantive appeal filed in September 1998, the 
veteran indicated that he was receiving treatment from a 
private physician, Dr. M.  In March 2000, the RO contacted 
the veteran and forwarded a VA Form 21-4142, Authorization 
and Consent to Release Information to VA, to him in order to 
obtain those records.  No reply was received from the 
veteran.  The Board concludes, bases on these facts, that the 
RO has attempted to comply with the statutory mandate to 
assist the veteran in the development of his claim.  The RO's 
efforts appear to have been thwarted by the lack of 
cooperation on the part of the veteran.  

It is now well-settled that "[t]he duty to assist is not 
always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
Accordingly, the Board will proceed with the adjudication of 
the case based upon the evidence of record.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence of record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

i.  Schedular rating

The veteran's service connected residuals of a right great 
toe bunionectomy with hallux valgus and scars is currently 
evaluated as 10 percent disabling under Diagnostic Codes 5280 
[unilateral hallux valgus] and 7804 [scars, superficial, 
tender and painful on objective demonstration]. 

Under Diagnostic Code 5280, a 10 percent disability rating is 
the maximum allowable.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (1999).  Therefore, a higher schedular rating under 
Diagnostic Code 5280 is not assignable.

Under Diagnostic Code 7804, scars which are superficial and 
tender and painful on objective demonstration warrant a 10 
percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804.  

During the VA examination conducted in December 1994, the 
veteran reported tenderness in the area of his largest scar.  
However, the examiner stated that sensation in the area of 
both scars appeared to be normal.  Therefore, neither 
tenderness or pain were objectively demonstrated during that 
examination.

On VA examination conducted in 1997 the examiner identified 
two scars and indicated that they were both without debility.  
The examiner noted tenderness over the plantar aspect of the 
distal first metatarsal but did not associate such tenderness 
with either scar.

The medical evidence thus reflects no tenderness or pain on 
objective demonstration.  Accordingly, a 10 percent 
evaluation is not warranted for the veteran's scar under 
Diagnostic Code 7804.

ii.  Rating under other Diagnostic Codes

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, hallux valgus is specifically listed in the 
rating schedule.  Thus, rating the veteran under Diagnostic 
Code 5280 is entirely consistent with his medical history, 
diagnosis and symptomatology, and a rating under a different 
musculoskeletal code would not be appropriate.  With respect 
to the surgical scars, under Diagnostic Code 7805 scars are 
to be rated on the limitation of function of the part 
affected.  However, in neither of the two most recent VA 
examinations was the veteran's scarring referred to as 
impairing the range of motion, or otherwise limiting 
function.  Consequently, a compensable rating would not be 
warranted for the veteran's scars under that Diagnostic Code.

In sum, an evaluation in excess of 10 percent is not 
warranted for residuals of a right great toe bunionectomy 
with hallux valgus and scars on a schedular basis.

iii.  DeLuca considerations

In evaluating a claim involving musculoskeletal disabilities, 
the Board ordinarily must consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
indicated that if a claimant is already receiving the maximum 
disability rating, it is not necessary to consider whether 38 
C.F.R. § 4.40 and 4.45 are applicable.  See also VAOPGCPREC 
36-97.  In this case, the veteran is receiving a 10 percent 
evaluation for hallux valgus under Diagnostic Code 5280, 
which is the maximum allowable rating.  Accordingly, DeLuca 
considerations are not for application.

iv.  Esteban considerations

The Board has considered whether a separate evaluation may be 
warranted for the veteran's scars.  In the case of Esteban v. 
Brown, 6 Vet. App. 259 (1994), it was held that an appellant 
might be entitled to separate ratings for residuals of an 
injury, to include painful scars, if the assignment of the 
additional rating would not violate the rule against 
pyramiding.  The rule against pyramiding provides that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  The critical 
element in determining whether separate conditions referable 
to the same disability may be assigned separate ratings is 
that none of the symptomatology for any one of the conditions 
is duplicative of or overlapping with the symptomatology of 
the other conditions. 

In this case, as discussed above, there is no evidence that 
the service-connected scars are tender, painful, or limit 
function in any way.  Two examining physicians have not 
identified any pathology attributable to the scars which 
could constitute a separately ratable disability.  
Accordingly, the Board concludes that a separate disability 
rating for the scars would constitute pyramiding.

v.  Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make determinations as to extraschedular evaluations 
in the first instance.  However, in a June 1998 Statement of 
the Case, the RO considered whether an extraschedular 
evaluation was warranted for the veteran's right foot 
disability.  The RO determined that the evidence did not show 
such an exceptional or unusual disability picture as to 
warrant referral of the claim to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321.  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The Board finds that there is no evidence of record to show 
that the veteran's right foot disability markedly interferes 
with employment or affects his employability in ways not 
contemplated by the rating now assigned under the Rating 
Schedule.  The evidence reflects that the veteran is employed 
in electronic assembly and there has been no indication that 
he has experienced any problems on the job or absences from 
work due to the right foot disability.  The veteran himself 
maintains that he has been denied several advancement 
opportunities due to his foot disability, but has presented 
no objective evidence is support of that contention.  The 
evidence does indicate that he is physically active, 
participating in activities such as racquetball and jogging.  
The record does not reflect that the veteran has been 
hospitalized due to his right foot disability and indeed it 
does not appear that he requires regular medical treatment 
for his service-connected disability. 

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
The  evidence thus does not show that the veteran's service-
connected disability presents an exceptional or unusual 
disability picture such as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right great toe bunionectomy with hallux valgus 
and scars is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

